t c memo united_states tax_court abhimanyu swain petitioner v commissioner of internal revenue respondent docket no filed date abhimanyu swain pro_se helen f rogers for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively and penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioner is entitled to home_office_deductions in the amounts claimed on his returns or in lesser amounts as determined by respondent whether petitioner is entitled to deduct legal fees and whether the accuracy-related_penalties as determined by respondent should be sustained at the time of filing the petition herein petitioner resided in damascus maryland findings_of_fact during and petitioner was a research hydraulic engineer for the u s army corps of engineers in the spring of petitioner taught a course for the u s army corps of engineers at mississippi state university petitioner reported dollar_figure and dollar_figure as total wages on his and federal_income_tax returns respectively on schedule a of his return petitioner claimed deductions for office space in the amount of dollar_figure and legal expense in the amount of dollar_figure on schedule a of his return petitioner claimed deduction sec_2 at trial petitioner conceded the following adjustments petitioner failed to report dollar_figure and dollar_figure in state_income_tax refunds on his and returns respectively petitioner failed to report interest_income in the amount of dollar_figure and dollar_figure on his and returns respectively petitioner is not entitled to deduct personal sales_tax in the amounts of dollar_figure and dollar_figure on his and returns respectively for office space in the amount of dollar_figure and legal fee in the amount of dollar_figure petitioner asserts that a friend prepared his and returns the record does not indicate the name or occupation of the preparer the return preparer signature line on each of the and returns is blank petitioner could not explain the basis for many of the deductions claimed on the returns as previously indicated petitioner conceded some of the claimed deductions at trial petitioner asserts that the deductions claimed for the home_office and legal fees are correct as reflected on his and returns petitioner arrived at the amounts of his home_office_deductions by approximating the cost of renting comparable office space for the year respondent allowed petitioner deductions of one-sixth of the costs associated with his home petitioner's home consists of six rooms one of which was used as an office the room petitioner utilized as an office measures feet by feet or square feet in a home that is approximately big_number square feet in this room petitioner reviewed the homework of his students and prepared for class petitioner asserts that he incurred legal expenses relating to an action brought by his former wife in to gain custody at trial petitioner indicated that the total amount of legal fees claimed on his and returns was incorrect petitioner indicated that he should have claimed dollar_figure in legal fees on each of his and returns of their child and to take possession of the house and with respect to a criminal action against petitioner which was ultimately dismissed a letter dated date reflects that petitioner paid a total of dollar_figure in legal fees to labarre labarre a law firm and owed an additional dollar_figure the letter reflects the following services were rendered services - state v swain first trial per agreement services - state v swain second trial services - chancery contempt proceedings dollar_figure dollar_figure dollar_figure dollar_figure petitioner wrote at the bottom of this letter paid in and dollar_figure to vance in a canceled check dated date in the amount of dollar_figure reflects that the check was in payment of a chancery contempt case opinion at the outset we note that respondent's determinations are presumed correct and petitioner bears the burden of proving that those determinations are erroneous rule a 290_us_111 in addition deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the claimed deductions rule a 292_us_435 the home_office deduction sec_280a permits the deduction of expenses allocable to a portion of the dwelling_unit that is used exclusively and on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a additionally items such as interest and taxes are deductible without regard to sec_280a sec_280a as indicated petitioner claimed dollar_figure and dollar_figure as home_office_deductions for and respectively respondent does not question petitioner's entitlement to a home_office deduction but rather determined that the amount claimed is excessive petitioner did not allocate his expenses based upon the number of rooms in his house or by actual floor space apparently petitioner estimated his home_office_deductions on the basis of how much it would cost if he rented a room of comparable size this is not a proper method to compute deductions attributable to a home_office the allocation method utilized by petitioner is based upon his personal estimate of comparable rental space such a method is based purely upon conjecture and in any event is not supported by any evidence in the record accordingly respondent's determination is sustained deductibility of legal fees the thrust of petitioner's argument is that the legal expenses were incurred to protect his interest in his property based upon petitioner's testimony and estimates of the total square footage of his home in comparison to the square footage of the home_office it appears that respondent's allowance of one-sixth of the total square footage was generous and hence his home_office petitioner argues that the amounts paid in are deductible on his and returns because the case continued into respondent argues that the expenses relate to a claim which is personal in nature and therefore are not deductible sec_212 provides in pertinent part that expenses for the production_of_income ie legal expenses are deductible as ordinary and necessary business_expenses if the expenses are-- paid_or_incurred during the taxable year-- for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection_or_refund_of_any_tax sec_262 provides that in general no deduction shall be allowed for personal living or family_expenses a ttorney's fees and other costs paid in connection with a divorce separation or decree for support are not deductible by either the husband or the wife sec_1_262-1 income_tax regs expenses_incurred in connection with a divorce property settlement are not deductible because such expenses are derived we note that petitioner's proposition that expenses_incurred by a cash_basis taxpayer in year are deductible in the next is erroneous taxpayers on a cash_basis ordinarily may claim deductions only in the year such expenses are actually paid sec_1_461-1 income_tax regs from the marital relationship rather than the spouse's activities in holding such income-producing property in 372_us_39 the supreme court indicated that-- the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was business or personal and hence whether it is deductible or not under the predecessor to sec_212 see also 372_us_53 even if the legal fees were incurred to protect the ownership of petitioner's home and consequently the home_office petitioner has failed to show that the fees are deductible as expenses of a profit-seeking activity in united_states v gilmore supra pincite the supreme court stated-- if two taxpayers are each sued for an automobile accident while driving for pleasure deductibility of their litigation costs would turn on the mere circumstance of the character of the assets each happened to possess that is whether the judgments against them stood to be satisfied out of income- or nonincome-producing property we should be slow to attribute to congress a purpose producing such unequal treatment among taxpayers resting on no rational foundation petitioner has not demonstrated that the legal expenses_incurred in the criminal action are related to his trade_or_business or to any other income-producing activity conducted by him 383_us_687 therefore the legal expenses attributable to the criminal action are not deductible united_states v gilmore supra pincite accordingly we hold that the payments made by petitioner are not deductible as business or profit-seeking expenses the accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 applies to that portion of the underpayment attributable to negligence or disregard of rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence is defined as a lack of due care or the failure to do what a reasonably prudent person would do under the circumstances 85_tc_934 we find that petitioner was negligent for both years petitioner conceded at trial that he was not entitled to some of the deductions he claimed on his income_tax returns petitioner argued that he supplied all of his income_tax information to a friend who used this information to prepare petitioner's and returns in addition petitioner argued that some of the deductions claimed were not derived from the information provided to his friend at the time petitioner signed the returns petitioner should have reviewed the returns for their accuracy a cursory review would have revealed that the returns contained claimed deductions to which petitioner is not entitled we are satisfied that the underpayment_of_tax was due to negligence to reflect the foregoing decision will be entered for respondent
